1
2                                                                           JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JEAN HUNTER,                                   Case No.: CV 18-9645-DMG (JEMx)
12                Plaintiff,                        ORDER GRANTING DISMISSAL
                                                    OF ACTION WITH PREJUDICE
13         vs.                                      [19]
14   UNUM LIFE INSURANCE
     COMPANY OF AMERICA; AND
15   DOES 1 TO 10, INCLUSIVE,
16                Defendants.
17
18
19         Pursuant to the parties’ stipulation, the above-entitled action is hereby
20   dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
21   its own attorneys’ fees and costs. All scheduled dates and deadlines are
22   VACATED.
23   IT IS SO ORDERED.
24
25   DATED: August 5, 2019                _______________________________
                                          DOLLY M. GEE
26
                                          UNITED STATES DISTRICT JUDGE
27
28

                                                1
                                                                                304069924v1 1015643
